Citation Nr: 0706767	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

REMAND

The veteran served on active duty from August 1963 to August 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied service connection for 
post-traumatic stress disorder.  The Board first considered 
this appeal in February 2006 and remanded the claim for 
additional development, including seeking records from Morgan 
County, Tennessee, regarding an alleged assault at the Gate 
Four Restaurant in August 1966.

In an October 2006 Supplemental Statement of the Case issued 
by the Appeals Management Center (AMC), it is acknowledged 
that the Board ordered the AMC to obtain information from 
Morgan County, but mischaracterized the order as obtaining 
information from the veteran.  There is no evidence of the 
AMC having made an attempt to obtain information from the 
Morgan County, Tennessee, police and/or sheriff's office 
directly.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as the 
head of the Department.  The Court stated that where the 
remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that its remand order has not been complied 
with and the matter must again be remanded to obtain 
information from Morgan County, Tennessee, regarding the 
alleged incident in August 1966.  It is clear that the 
veteran has nothing in his possession that would assist in 
obtaining any records that may exist.  Therefore, upon 
remand, records should be sought directly from the police 
and/or sheriff's office for the jurisdiction including the 
Gate Four Restaurant.

The Board notes that the veteran does not have a confirmed 
diagnosis of post-traumatic stress disorder, but rather a 
diagnosis of a depressive disorder.  The veteran contends 
that his psychiatric disability, whatever its diagnosis, is a 
result of an in-service assault at the Gate Four Restaurant.  
Therefore, if the incidence can be corroborated, a medical 
examination is required pursuant to 38 C.F.R. § 3.159(c)(4) 
to determine if a psychiatric disability exists as a result 
of the incident.

Therefore, the appeal is REMANDED to the RO via the AMC in 
Washington, DC, for the following action:

1.  Obtain records from the Morgan 
County, Tennessee, police and/or 
sheriff's office regarding an assault at 
the Gate Four Restaurant in August 1966.  
If there are no available records, a 
notation of the efforts made and 
responses should be made a part of the 
claims folder and the veteran and his 
representative should be so advised.

2.  If an assault on the veteran in 
August 1966 is corroborated prior to his 
discharge on August 19, 1966, schedule 
him for a psychiatric examination to 
determine the nature and extent of his 
psychiatric complaints.  The examiner 
should be provided with the claims folder 
as well as a recitation of the in-service 
assault and asked to review all pertinent 
records.  The examiner should perform an 
examination, render all appropriate 
diagnoses and, for each diagnosed 
disability, he/she should state whether 
it is at least as likely as not that the 
disability began during service or as a 
consequence of service.  All opinions 
rendered must be supported by complete 
rationale.


3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



